Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) is made and entered into as of
December 15, 2008, by and between Dean H. Blythe (“Executive”) and Harte-Hanks,
Inc., a Delaware corporation (“Company”).

RECITALS:

The Executive currently serves as President and Chief Executive Officer of the
Company.

The Executive and the Company desire to provide for an orderly transition in
connection with the Executive’s departure from the Company.

For good and valuable consideration, the parties hereto agree as follows:

1. Employment Transition. Except as hereinafter otherwise provided, after the
Effective Date (as defined in Section 16 below) the Executive will remain
employed as a Corporate Advisor to the Chairman of the Board of the Company
during the term of this Agreement as described in Section 2 below, and shall no
longer serve as President, Chief Executive Officer or other corporate officer of
the Company or its subsidiaries and affiliates. As of the Effective Date, the
Executive hereby resigns from his positions as an officer and director of the
Company and as an officer and/or director of all Company subsidiaries and
affiliates, and all fiduciary positions that he may hold with respect to any
Company, subsidiary, or affiliate, and agrees to execute any documentation to
that effect upon the request of the Company.

2. Employment Term. The term of the Executive’s employment under this Agreement
(“Employment Term”) shall commence on the Effective Date (as defined in
Section 16 below) and shall terminate on December 31, 2008, unless sooner
terminated as provided in Section 6. During the Employment Term, the Executive
shall be considered a full-time employee in good standing for purposes of the
Company’s employee benefit and fringe benefit plans and employee programs.

3. Employment Duties. During the Employment Term, the Executive will assist in
facilitating an orderly transition as requested from time to time by the
Chairman of the Board of the Company.

4. Compensation During Employment Term; Quarterly Payments.

(a) Base Salary. During the Employment Term, the Company shall continue to pay
the Executive a base salary at his current rate of $540,000 per annum (“Base
Salary”). Such Base Salary shall be payable during the Employment Term in
accordance with the Company’s standard payroll policy for executives.

(b) Bonus. The Executive shall continue to participate in the Company’s 2008
annual incentive compensation plan under its existing terms. The Executive shall
be entitled to his 2008 annual incentive compensation, if any, irrespective of
whether he is employed on the date payment is made. The Executive shall not be
eligible to participate in the Company’s 2009 annual incentive compensation plan
and shall not be eligible for a bonus or other incentive compensation for the
Executive’s services, if any, to the Company in 2009 or thereafter.

(c) Quarterly Payments. Subject to Section 6 below, the Executive shall be paid
the following quarterly payments (the “Quarterly Payments”): (1) $143,000 on or
around January 1, 2009; (2) $125,000 on or around April 1, 2009; (3) $125,000 on
or around July 1, 2009; and (4) $125,000 on or around October 1, 2009.

 

- 1 -



--------------------------------------------------------------------------------

(d) Equity Awards. The Executive shall not receive any additional equity or
other long-term incentive plan awards for services to the Company during the
Employment Term or thereafter. For the avoidance of doubt, this Agreement does
not supersede or modify the terms of outstanding long-term incentive plan awards
issued to the Executive prior to the Employment Term, which shall continue to be
governed in all respects by the terms of the applicable long-term incentive plan
of the Company, including the Harte-Hanks, Inc. Amended and Restated 1991 Stock
Option Plan and the Harte-Hanks, Inc. 2005 Omnibus Incentive Plan, and by the
terms of the applicable award agreements thereunder.

(e) Executive Benefits. The Executive shall continue to be eligible during the
Employment Term to participate in the Company’s health, life, and disability
insurance plans, and the Company’s retirement plans, including the Harte-Hanks,
Inc. Restoration Pension Plan and the Harte-Hanks, Inc. frozen qualified defined
benefit pension plan, in accordance with the terms of those plans applicable to
the Company’s senior executives and the Executive’s current elections
thereunder. Except for any policy conversion rights exercisable at the sole
expense of the Executive, all life insurance coverages otherwise in effect
during the Employment Term shall expire on the last day of the Employment Term.
This Agreement does not modify the rights and obligations of the Executive
and/or the Company under any employee benefit plans; eligibility for payments
and calculations of payments, if any, are governed solely by the specific plan
documents as they may currently exist or as they may be modified in the future
and the decisions of the plan administrator and by applicable law.

(f) Automobile Allowance. During the Employment Term, the Executive shall
continue to be entitled to a monthly automobile allowance in the amount of
$1,325.

(g) Business Expenses. The Company shall reimburse the Executive, in accordance
with the Company’s current practices, for reasonable business expenses incurred
by the Executive during the Employment Term in connection with the fulfillment
of the Executive’s duties under Section 3. The Company will continue to pay or
reimburse the Executive, in accordance with the Company’s current practices, for
monthly blackberry service charges incurred by the Executive during the
Employment Term in connection with the fulfillment of the Executive’s duties
under Section 3.

5. Restrictive Covenants. The Executive shall continue to be bound by the
Confidentiality/Nondisclosure Agreement that he previously executed dated
December 9, 2005, (“Confidentiality Agreement”), and the Non-Compete Agreement
that he previously executed dated February 2, 2006 (“Non-Compete Agreement”),
both of which are made part of, and incorporated by reference into, this
Agreement (collectively, the “Restrictive Covenants”). The Restrictive Covenants
will survive the termination of this Agreement in accordance with their terms.

6. Termination of Agreement.

(a) Death or Disability. The Employment Term shall automatically terminate upon
the death or the “Disability” of the Executive. For purposes of this Agreement,
“Disability” means disability as defined under Section 409A of the Internal
Revenue Code of 1986 as amended and the regulations thereunder (“Code”). In the
event of the termination of the Executive’s employment with the Company due to
his death or Disability prior to the end of the Employment Term, the Executive,
the Executive’s surviving spouse, the Executive’s conservator or guardian, or
the Executive’s estate, as the case may be, shall be entitled only to (i) any
earned but unpaid Base Salary, (ii) payment of a pro-rated amount of the bonus
described in Section 4(b) for the Company’s 2008 fiscal year to the extent
earned but unpaid, and payable at the time bonuses are paid to other senior
executives of the Company, (iii) the right to any payments or shares as provided
under the terms of any long-term or other equity incentive plan for

 

- 2 -



--------------------------------------------------------------------------------

any awards granted prior to the Employment Term, (iv) any short-term or
long-term disability benefits under any Company-sponsored disability plans in
accordance with the terms of such plans, (v) any vested benefits owed under any
Company-sponsored pension or retirement plans in accordance with the terms of
such plans; (vi) any benefits payable to a surviving spouse or beneficiary, as
the case may be, under any Company-sponsored life insurance or death benefit
plan; and (vii) payment of the Quarterly Payments. In the event of the death or
Disability of the Executive after the end of the Employment Term, the Executive,
the Executive’s surviving spouse, the Executive’s conservator or guardian, or
the Executive’s estate, as the case may be, shall be entitled to receive only
(i) any earned but unpaid Base Salary, (ii) payment of a pro-rated amount of the
bonus described in Section 4(b) for the Company’s 2008 fiscal year to the extent
earned but unpaid, and payable at the time bonuses are paid to other senior
executives of the Company, (iii) any vested benefits owed under any
Company-sponsored pension or retirement plans in accordance with the terms of
such plans; and (iv) payment of the Quarterly Payments.

(b) Termination by the Company for Cause. The Company may terminate the
employment of the Executive at any time for “Cause,” due to acts, or failures to
act, by the Executive, in which event the Executive shall not be entitled to
receive any payments or benefits referenced in Section 4 except for any earned
but unpaid Base Salary. For purposes of this Agreement, termination by the
Company for “Cause” means that the Executive shall have committed (i) an
intentional act of fraud or embezzlement in connection with his duties or in the
course of his employment with Company, (ii) intentional material damage to
property of the Company, its subsidiaries or affiliates, or (iii) intentional
wrongful disclosure of material secret processes or material confidential
information of the Company, its subsidiaries or affiliates. For purposes of this
Agreement, no act, or failure to act, on the part of the Executive will be
deemed “intentional” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company, its subsidiaries or affiliates.

(c) Termination by the Executive. The Executive may terminate his employment
with the Company prior to the end of the Employment Term, by providing the
Company with written notice in accordance with the terms of Section 18 hereof at
least 5 days in advance of the effective date of such termination. In the event
of such termination of the Executive’s employment by the Executive, the
Executive shall be entitled to receive only (i) any earned but unpaid Base
Salary, (ii) payment of a pro-rated amount of the bonus described in
Section 4(b) for the Company’s 2008 fiscal year to the extent earned but unpaid,
and payable at the time bonuses are paid to other senior executives of the
Company; (iii) any vested benefits owed under any Company-sponsored pension or
retirement plans in accordance with the terms of such plans; and (iv) payment of
the Quarterly Payments.

7. Certain Tax Matters. The parties acknowledge and agree that: (i) Section 409A
of the Code may subject the Executive to penalty taxes and interest if he
receives payments from a “nonqualified deferred compensation plan” before the
date that is six (6) months after the date of the Executive’s “separation from
service” from the Company, or if earlier, the date of his death (as each such
term is used for purposes of Section 409A of the Code); (ii) the end of the
Employment Term will be treated as the Executive’s date of separation from
service for purposes of Section 409A of the Code; and (iii) in the absence of
any exemption under Section 409A of the Code, the payment of severance pay
during the six (6) month period following the Executive’s separation from
service would constitute payments from a nonqualified deferred compensation plan
under Section 409A of the Code. To the extent required by Section 409A of the
Code, any nonqualified deferred compensation to which the Executive would be
entitled to under this Agreement or any other plan or arrangement maintained by
the Company or its subsidiaries or affiliates shall not be paid until six
(6) months following his separation from service. All payments and benefits
provided under this Agreement or otherwise are subject to applicable tax
withholding.

8. General Release of Claims. The Executive hereby voluntarily, completely and
fully

 

- 3 -



--------------------------------------------------------------------------------

releases, remises, acquits and forever discharges the Company and its respective
parents, affiliates, subsidiaries, divisions, branches, units and related
entities, and its or their present and former officers, directors, employees,
agents, successors and assigns (“Released Parties”), of and from any and all
claims, demands, debts, suits, actions, causes of action, obligations, damages,
costs, losses, interest, expenses and liabilities, of any kind or nature
whatsoever, whether legal, equitable or statutory, liquidated or unliquidated,
known or unknown, suspected or unsuspected, reasonably discoverable or not,
present, fixed or contingent (collectively, “Claims”), that the Executive, his
heirs, executors, administrators, successors, and assigns, have or may have as
of the date of execution of this Agreement including, but not limited to, Claims
arising out of or resulting from:

(a) any violation of

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform Control Act, as amended;

 

  •  

The Fair Labor Standards Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993, as amended;

 

  •  

The Americans with Disabilities Act;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621,
et seq.;

 

  •  

The Texas Commission on Human Rights Act, TEX. LAB. CODE ANN. § 21.001, et seq.,
and the anti-retaliatory provisions of the Texas Workers’ Compensation Act, TEX.
LAB. CODE ANN. § 451.001, et seq.;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance (including those related to
taxes); and

 

  •  

Any public policy, contract, tort, or common law;

(b) the Executive’s employment, the Company’s decision, if any, to terminate the
Executive’s employment and to enter into this Agreement, or the circumstances of
the Executive’s departure, including without limitation, Claims based upon race,
national origin, gender, age, sexual orientation, or handicap discrimination,
retaliation, contract or quasi-contract claims, or tax payments or withholdings;

(c) any tax payments, liabilities or obligations, withholding obligations,
excise taxes, interest payments or penalties;

(d) NEGLIGENCE OF ANY KIND, INCLUDING WITHOUT LIMITATION GROSS NEGLIGENCE,
AGAINST THE RELEASED PARTIES BASED UPON THE ACTION OR INACTION OF THE RELEASED
PARTIES; or

(e) any allegation for costs, fees, or other expenses including attorney’s fees
(collectively, the “General Release”); provided, however, that nothing in this
General Release shall be deemed to be a waiver or release of the Company’s
obligations to provide payments and/or benefits under the terms of this
Agreement.

9. Additional Release of Claims. In addition to the General Release contained in
Section 8, the Executive (or, in the event of his death or his incapacity due to
Disability, his surviving spouse, his conservator or guardian, or his estate, as
the case may be) agrees to execute and deliver to the Company

 

- 4 -



--------------------------------------------------------------------------------

an additional release of Claims in favor of the Company (“Additional Release”)
as of the last day of the Employment Term as a condition to receipt of the
payments and benefits described in Sections 4 or 6, as the case may be. The form
of the Additional Release is attached hereto as Exhibit A.

10. Affirmations. The Executive represents and warrants that as of the date of
his execution of this Agreement he has no actual knowledge of any violation by
himself, the Company, or any of its subsidiaries or affiliates of any applicable
law or regulation, or threatened litigation against any such parties, that in
either case (whether individually or in the aggregate) would be reasonably
likely to have a material adverse effect upon the business or reputation of the
Company or any of its subsidiaries or affiliates and that is not known by the
in-house General Counsel of the Company.

11. No Admission of Wrongdoing. Each of the parties agrees that neither this
Agreement nor the furnishing of the consideration for the releases set forth in
this Agreement shall be deemed or construed at any time for any purpose as an
admission by either party of any liability or unlawful conduct of any kind.

12. Cooperation. During the Employment Term and continuing thereafter, if
requested by the Company, the Executive shall cooperate and assist the Company
and its subsidiaries and affiliates in any dispute, proceeding, or investigation
in which the Company or any subsidiary or affiliate is involved and in which the
Executive has been involved, or which involves facts or events that existed or
arose during the period of the Executive’s employment with the Company relating
to the business of the Company. The Company will reimburse the Executive solely
for all reasonable out-of-pocket costs incurred by the Executive in fulfilling
his obligations under this Section 12.

13. Non-Disparagement. The Executive and the Company Control Group will not make
any statements to a third party (including instigating or participating in the
making of any such statements) that would libel, slander or disparage (whether
or not the disparagement legally constitutes libel or slander) the Released
Parties or any of their respective products and services or the Executive or his
reputation, respectively. For purposes of this Agreement, the “Company Control
Group” shall mean the Company’s current Chairman of the Board and its Executive
Vice President and President, Direct Marketing and Executive Vice President and
President, Shoppers.

14. Time to Consider. The Executive has been advised to consult with his
attorney to obtain advice about his rights and obligations under this Agreement.
The Executive represents that he has carefully read this Agreement and finds
that it has been written in language that he understands. The Executive has been
given twenty-one (21) days to consider whether to accept this Agreement, and has
signed it only after reading, considering and understanding it. If the Executive
signs this Agreement before the expiration of the twenty-one (21) days, he is
expressly waiving his right to consider this Agreement for any remaining portion
of that period. The parties agree that any changes made to this Agreement from
the version originally presented to the Executive, whether those changes are
deemed material or non-material, do not extend the reasonable period of time the
Executive has been given to consider this Agreement.

15. Right to Revoke. The Executive may revoke this Agreement for a period of
seven (7) days following the day the Executive executes this Agreement. Any
revocation within this period must be submitted, in writing, to Bryan J.
Pechersky, Senior Vice President, General Counsel and Secretary, Harte-Hanks,
Inc., 200 Concord Plaza Drive, Suite 800, San Antonio, Texas 78216, and state,
“I hereby revoke my acceptance of the Transition Agreement.” The revocation must
be personally delivered to Bryan J. Pechersky or his designee, or mailed to
Bryan J. Pechersky and postmarked by December 22, 2008. If mailed, the
revocation shall also be sent in writing via facsimile and/or electronic
transmission by December 22, 2008 to Bryan J. Pechersky at (210) 829-9139 or
Bryan_Pechersky@harte-hanks.com. This Agreement shall not become effective or
enforceable until the revocation period has expired. If the

 

- 5 -



--------------------------------------------------------------------------------

last day of the revocation period is a Saturday, Sunday, or legal holiday in
Texas, then the revocation period shall not expire until the next following day
which is not a Saturday, Sunday, or legal holiday. The Executive understands
that he has the right to revoke this Agreement at any time during the seven
(7) calendar day period following the date on which he first signs this
Agreement. Should Executive revoke this Agreement, the Company shall be relieved
of any and all obligations to provide any payments or benefits under this
Agreement to Executive, his heirs, executors, administrators, successors, and
assigns.

16. Effective Date. This Agreement, including, without limitation, the General
Release, shall not become effective or enforceable until the expiration of the
7-day revocation period described in Section 15 above (“Effective Date”). Upon
the Effective Date, this Agreement including, without limitation, the General
Release, shall automatically become effective without any further affirmative
action on the part of the Executive or the Company.

17. Conditions Applying to Payment of Benefits. The Executive understands and
agrees that the payments and benefits to be provided to the Executive under this
Agreement, including, without limitation, those in Section 4 of this Agreement,
are subject to the Executive’s compliance with the terms and conditions set
forth in this Agreement including, without limitation, the Restrictive
Covenants, the General Release and the Additional Release.

18. Communications. Any notice, request or other communication required or
permitted by this Agreement to be mailed, given or delivered to the Executive
shall be in writing, addressed to him at his address as shown in the Company’s
official personnel records or at such other address as he shall have furnished
from time to time to the Company for the purposes hereof; and any payment to the
Executive under this Agreement may be made by check delivered to him or mailed
to or delivered at such address. Any notice, request or other communication
required or permitted by this Agreement to be given to the Company is required
to be in writing, addressed to the Company, for the attention of its Secretary,
at the address of its principal office in San Antonio, Texas, as set forth in
Section 15 above, or at such other address as the Company shall have furnished
to the Executive for the purposes hereof.

19. Waiver of Jury Trial; Jurisdiction; Venue. THE PARTIES AGREE TO WAIVE ANY
AND ALL RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY MATTER UNDER THIS AGREEMENT.
FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO ANY MATTER
UNDER THIS AGREEMENT, THE EXECUTIVE HEREBY SUBMITS TO THE JURISDICTION OF
FEDERAL AND STATE COURTS SITTING IN THE CITY OF SAN ANTONIO IN THE STATE OF
TEXAS, AND FURTHER AGREES THAT VENUE SHALL BE PROPER AND IRREVOCABLY SET IN
BEXAR COUNTY, TEXAS FOR ANY SUCH SUIT, ACTION OR PROCEEDING.

20. Assignability; Binding Effect. This Agreement is binding upon, and inures to
the benefit of, the Executive (and, in the event of his death or his incapacity
due to Disability, his surviving spouse, his conservator, his guardian, or his
estate, as the case may be). The obligations of the Executive hereunder are
personal and this Agreement may not be assigned by the Executive. This Agreement
is binding upon, and inures to the benefit of, the Company and shall also bind
and inure to the benefit of any successor of the Company by merger or
consolidation or any assignee of all or substantially all of its assets or
properties, but, except to any such successor or assignor of the Company, this
Agreement may not be assigned by the Company.

21. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without regard to
its principles of conflict of laws. All section titles and captions in this
Agreement are for convenience only, shall not be deemed part of this Agreement,
and in no way shall define, limit, extend or describe the scope or intent of any
provisions hereof. Should any provision of the Agreement be declared illegal or
unenforceable by a court of

 

- 6 -



--------------------------------------------------------------------------------

competent jurisdiction and cannot be modified to be enforceable, excluding
Section 5 (Restrictive Covenants), Section 8 (General Release of Claims),
Section 9 (Additional Release of Claims) and Section 17 (Conditions Applying to
Payment of Benefits), such provision shall immediately become null and void,
leaving the remainder of this Agreement in full force and effect. If Sections 5,
8, 9 or 17, or any portion thereof, is found by a court of competent
jurisdiction to be unenforceable, the Executive agrees that the Company may
rewrite this Agreement to the extent deemed necessary by the Company in its
reasonable good faith judgment, and upon advice of counsel of its choosing, to
cure the defect, and the Executive shall execute the rewritten agreement upon
request of the Company without any additional monies, benefits and/or
compensation thereof. The Executive and Company affirm that either may institute
an action to specifically enforce any term or terms of this Agreement.

22. Counterparts. This Agreement may be executed in multiple counterparts, each
of which is to be deemed an original, but all of which, together, constitute one
and the same instrument.

23. Entire Agreement and Modification. This Agreement constitutes the entire
agreement and understanding between the Company and the Executive concerning the
subject matters contained herein. This Agreement supersedes any and all prior
understandings and agreements between the parties concerning these subject
matters (including but not limited to the Severance Agreement between the
Company and Executive). For the avoidance of doubt, this Agreement does not
supersede or modify (a) the Confidentiality Agreement, (b) the Non-Compete
Agreement, (c) employee benefit plans of the Company, or (d) equity compensation
plans of the Company and applicable award agreements thereunder. This Agreement
may not be modified, terminated, waived, altered, or amended, except in a
writing signed by the Executive, and a duly authorized officer of the Company.

24. Effect of Termination of Agreement. Notwithstanding anything to the contrary
in this Agreement, the rights and obligations of the parties described in
Section 5 (Restrictive Covenants), Section 8 (General Release of Claims),
Section 9 (Additional Release of Claims), Section 12 (Cooperation), Section 13
(Non-Disparagement), Section 17 (Conditions Applying to Payment of Benefits),
Section 19 (Waiver of Jury Trial; Jurisdiction; Venue) and Section 21 (Governing
Law and Interpretation) of this Agreement shall survive the termination of this
Agreement.

25. Adequate Consideration. The parties further acknowledge that each has
received adequate and sufficient consideration to support this Agreement,
including, without limitation, the salary, payments and other consideration to
be paid to the Executive and the releases and other obligations to be provided
and/or performed by the Executive.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date first set forth above.

 

/s/ Dean H. Blythe

Dean H. Blythe Harte-Hanks, Inc. By:  

/s/ Bryan Pechersky

Name:   Bryan Pechersky Title:   Senior Vice President, General Counsel and
Secretary

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A—ADDITIONAL RELEASE

General Release

This General Release (“Release”) is made and entered into as of December 31,
2008, by and between Dean H. Blythe (“Corporate Advisor”) and Harte-Hanks, Inc.,
a Delaware corporation (“Company”).

RECITALS:

For good and valuable consideration set forth in the parties’ Transition
Agreement, dated December 15, 2008 (the “Transition Agreement”), and in
accordance with Section 9 of the Transition Agreement, the parties hereto agree
as follows:

1. General Release of Claims. The Corporate Advisor hereby voluntarily,
completely and fully releases, remises, acquits and forever discharges the
Company and its respective parents, affiliates, subsidiaries, divisions,
branches, units and related entities, and its or their present and former
officers, directors, employees, agents, successors and assigns (“Released
Parties”), of and from any and all claims, demands, debts, suits, actions,
causes of action, obligations, damages, costs, losses, interest, expenses and
liabilities, of any kind or nature whatsoever, whether legal, equitable or
statutory, liquidated or unliquidated, known or unknown, suspected or
unsuspected, reasonably discoverable or not, present, fixed or contingent
(collectively, “Claims”), that the Corporate Advisor, his heirs, executors,
administrators, successors, and assigns, have or may have as of the date of
execution of this Release including, but not limited to, Claims arising out of
or resulting from:

(a) any violation of

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform Control Act, as amended;

 

  •  

The Fair Labor Standards Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993, as amended;

 

  •  

The Americans with Disabilities Act;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended, 29 O.K. § 621, et
seq.;

 

  •  

The Texas Commission on Human Rights Act, TEX. LAB. CODE ANN. § 21.001, et seq.,
and the anti-retaliatory provisions of the Texas Workers’ Compensation Act, TEX.
LAB. CODE ANN. § 451.001, et seq.;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance (including those related to
taxes); and

 

  •  

Any public policy, contract, tort, or common law;

(b) the Corporate Advisor’s employment, the Company’s decision, if any, to
terminate the Corporate Advisor’s employment and/or to enter into this
Agreement, or the circumstances of the Corporate Advisor’s departure, including,
without limitation, Claims based upon race, national origin, gender, age, sexual
orientation, or handicap discrimination, retaliation, contract or quasi-contract
claims, or tax payments or withholdings;

 

- 8 -



--------------------------------------------------------------------------------

(c) any tax payments, liabilities or obligations, withholding obligations,
excise taxes, interest payments or penalties;

(d) NEGLIGENCE OF ANY KIND, INCLUDING WITHOUT LIMITATION GROSS NEGLIGENCE,
AGAINST THE RELEASED PARTIES BASED UPON THE ACTION OR INACTION OF THE RELEASED
PARTIES; or

(e) any allegation for costs, fees, or other expenses including attorney’s fees;
provided, however, that nothing in this Release shall be deemed to be a waiver
or release of the Company’s obligations to provide payments and/or benefits
under the terms of the Transition Agreement.

2. No Admission of Wrongdoing. Each of the parties agrees that this Release
shall not be deemed or construed at any time for any purpose as an admission by
either party of any liability or unlawful conduct of any kind.

3. Time to Consider. The Corporate Advisor has been advised to consult with his
attorney to obtain advice about his rights and obligations under this Release.
The Corporate Advisor represents that he has carefully read this Release and
finds that it has been written in language that he understands. The Corporate
Advisor has been given twenty-one (21) days to consider whether to accept this
Release, and has signed it only after reading, considering and understanding it.
If the Corporate Advisor signs this Release before the expiration of the
twenty-one (21) days, he is expressly waiving his right to consider this Release
for any remaining portion of that period. The parties agree that any changes
made to this Release from the version originally presented to the Corporate
Advisor, whether those changes are deemed material or non-material, do not
extend the reasonable period of time the Corporate Advisor has been given to
consider this Release.

4. Right to Revoke. The Corporate Advisor may revoke this Release for a period
of seven (7) days following the day the Corporate Advisor executes this Release.
Any revocation within this period must be submitted, in writing, to Bryan J.
Pechersky, Senior Vice President, General Counsel and Secretary, Harte-Hanks,
Inc., 200 Concord Plaza Drive, Suite 800, San Antonio, Texas 78216, and state,
“I hereby revoke my Release.” The revocation must be personally delivered to
Bryan J. Pechersky or his designee, or mailed to Bryan J. Pechersky and
postmarked by January 7, 2009. If mailed, the revocation shall also be sent by
January 7, 2009 via facsimile and/or electronic transmission to Bryan J.
Pechersky at (210) 829-9139 or Bryan_Pechersky@harte-hanks.com. The Corporate
Advisor understands that he has the right to revoke this Release at any time
during the seven (7) calendar day period following the date on which he first
signs this Release. Should Corporate Advisor revoke this Release, the Company
shall be relieved of any and all obligations to provide any further payments or
benefits under the Transition Agreement to Corporate Advisor, his heirs,
executors, administrators, successors, and assigns.

5. Effective Date. This Release shall not become effective or enforceable until
the expiration of the 7-day revocation period described in Section 4 above
(“Effective Date”). Upon the Effective Date, this Release shall automatically
become effective without any further affirmative action on the part of the
Corporate Advisor or the Company.

6. Counterparts. This Release may be executed in multiple counterparts, each of
which is to be deemed an original, but all of which, together, constitute one
and the same instrument.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release as of the date first set forth above.

 

 

Dean H. Blythe Harte-Hanks, Inc. By:  

 

Name:  

 

Title:  

 

 

- 10 -